DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on December 28, 2021, the objections to the claims, drawings, and specification in the previous office action (dated 12/21/2021), are hereby withdrawn.  Claims 1-3 and 5-23 were previously presented and claim 4 has been amended. 
	Therefore, claims 1-23 are currently pending.

Information Disclosure Statement
Applicant should note that the large number of references in the provided IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP §609.05(B)

Allowable Subject Matter
Claims 1-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 4 and 16 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach “wherein the latch is configured to at least partially extend through an aperture having both a lid portion and a base portion wherein the latch comprises: an extended edge positioned at a first end of the latch, the extended edge configured to engage the lid to prevent the latch from passing entirely through the lid portion of the aperture, wherein the latch is captured by the lid and floats within the lid portion of the aperture when the latch is in the unsecured position; and a resilient portion positioned at a second end of the latch opposite the first end, the resilient portion configured to engage an opening in the base portion of the aperture to selectively retain the lid and the body in the closed as recited in claim 1), nor does it teach a base including one or more sides, at least one of the one or more sides including a lower receiver; a lid, wherein the base and the lid define an interior configured to store one or more items, and wherein the lid includes an upper receiver; and a latch for releasably securing the base to the lid, the latch including: one or more resilient tabs each configured to be at least partially positioned within the upper receiver when the latch is in a first unsecured position and configured to releasably engage a corresponding engaging portion of the lower receiver when the latch is in a second secured position; and a secondary tab formed from a resilient material, the secondary tab configured to provide a biasing force when the latch is in the first unsecured position to engage the lid thereby retaining the latch in a floating position in the portable storage container when the latch is in the first unsecured position (as recited in claim 4) and nor does it teach the latch configured to at least partially extend through an aperture that extends through the lid and the base, the latch comprising: an outer edge positioned at a first end of the latch, the outer edge configured to engage one of the lid and the base to prevent the latch from passing entirely through the 5Attorney Docket No.: OTTR1177USU01 aperture, wherein the latch floats and remains captured in the aperture of the one of the lid and the base when the latch is in the first unsecured position; and a resilient portion positioned at a second end of the latch opposite the first end, the resilient portion configured to engage the other of the lid and the base to selectively retain the lid and the body in the closed position when the latch is in the second secured position, wherein the latch is not permanently attached to the base or to the lid (as recited in claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736